Title: Thomas P. Mitchell to Thomas Jefferson, 24 February 1818
From: Mitchell, Thomas P.
To: Jefferson, Thomas


                    
                        sir,
                        Philadelphia
Feb. 24th 1818
                    
                    You will pardon one so little known to you as myself for troubling you with a few lines recommending to your notice a young gentleman from France Mr Parat as an usher, should you require one, in the Central College. I have been acquainted with this gentleman for some time, & believe him his morals to be very correct & himself an excellent Latin scholar, in which he converses, and composes both prose & hexameter verse with much ease & I think, elegance; I am also informed by good judges that he understands his own language extremely well.
                    I have requested him to address a letter to you accompanying  this. A few lines to either of us on  this subject from you, would be very satisfactory
                    Should you think me officious, pray, attribute it  to no other motive than a wish to see education florish in our country & state by a selection of the best teachers in the school you are now establishing
                    
                        Your very Obd Servant
                        Thomas P. Mitchell
                    
                